DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02/26/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021.

Drawings
The drawings are objected to because Figs. 3 and 6A are blurry and the details such as text cannot be discerned.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 recite the limitation “wherein the one or more classifier algorithms comprises a second classifier algorithm [...]” which renders the claim indefinite. It is unclear whether this “second classifier algorithm” is provided in addition to a first one or whether it may be the sole classifier algorithm. For the present purposes of examination, the latter interpretation has been used. Further clarification is required from Applicant. 


Claim Interpretation
With reference to claims 1, 2, 8, 9, and all dependents thereof, Examiner notes the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04 II and Ex parte Schulhauser. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II and Ex parte Schulhauser.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dickie et al. (US 2018/0263593, September 20, 2018, hereinafter “Dickie”) in view of Wang et al. (US 2014/0187942, July 3, 2014, Applicant submitted prior art via the IDS, hereinafter “Wang”).
Regarding claims 1 and 8, Dickie discloses an ultrasound imaging system and corresponding one or more computer-readable non-transitory storage media (ultrasound system 600, Fig. 6 and corresponding description; “The program product may comprise any non-transitory medium which carries a set of computer-readable instructions which, when executed by a data processor (e.g., in a controller and/or ultrasound processor in an ultrasound machine), cause the data processor to execute a method of the invention” [0089]) comprising an image processor (ultrasound processor 614, Fig. 6 and corresponding description) configured to: receive a plurality of ultrasound image frames (“acquiring an ultrasound image feed, the ultrasound image feed including primary ultrasound image frames” [0014]; [0025]; also see secondary and tertiary frames in e.g. Fig. 4, re-produced below, and corresponding description), wherein each of the ultrasound image frames is of a target region (structure/tissue 130, Figs. 1-2 and corresponding description; also see [0002]); 
determine whether an interventional instrument is present in the plurality of ultrasound image frames (steps 415 and 420 of Fig. 4 and corresponding description); 
if an interventional instrument is present in the plurality of ultrasound image frames, then determine whether an additional image frame is required to depict the interventional instrument (branches of step 450, Fig. 4 and corresponding description, once the needle is detected in step 420, step 450 is used to determine whether additional secondary frames are required);
 if an additional image frame is determined to be required, then determine an angle of the additional image frame and capture the additional image frame at the determined angle (steps 425, 430, and 435, Fig. 4 and corresponding description); 
based on the plurality of ultrasound image frames and/or the additional image frame, determine a linear structure corresponding to the interventional instrument (“the method may involve analyzing at least one secondary frame 210 of the interspersed secondary frames 210, to detect an imaged needle. For example, analysis of a steered secondary frame 210 may involve performing image analysis techniques on the at least one secondary frames 210. Any suitable image analysis technique for identifying an imaged needle may be used. Some example techniques include edge detection and/or straight line detection (e.g., including use of a Hough transform).” [0038]); and 
compound the linear structure with the tissue frame to create a blended image frame depicting the interventional instrument (“the ultrasound image feed may be displayed with enhanced viewing of the imaged needle and the enhanced viewing can be based on the interspersed tertiary frames 510. For example, the imaged needle in the tertiary frames 510 can be used to generate a mask highlighting the imaged needle, and the mask can then be combined with the primary image frames 110 in a manner that enhances the viewing of the imaged needle” [0044]).

    PNG
    media_image1.png
    914
    577
    media_image1.png
    Greyscale

Dickie fails to disclose creating a composite tissue frame from the plurality of ultrasound image frames; and the determination of whether an interventional instrument is present in the plurality of ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument.
However, Wang teaches, in the same field of endeavor, disclose creating a composite tissue frame from the plurality of ultrasound image frames (“A plurality of ultrasound frames of data are acquired with different beam orientations, respectively. The plurality of ultrasound frames represents a patient and a needle within the patient. Needle candidates are detected in the plurality of ultrasound frames of data. The needle candidates in one ultrasound frame of data are associated with other needle candidates in the other ultrasound frame of data. Some of the needle candidates in the plurality of frames of data are removed based on the association. An image of the patient and the needle is displayed. The displayed needle is a function of a weighted compounding from the plurality of ultrasound frames of data at the locations of the associated needle” [0006]; [0022]-[0029], [0080], [0091]); and the determination of whether an interventional instrument is present in the plurality of ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument (“The point candidates belonging to a true needle, either from filtering or detectors, are used to detect the needle. In one embodiment, a detector can be trained to detect the needle based on the point candidates. Any machine training may be used. A single class or binary classifier, collection of different classifiers, cascaded classifiers, hierarchal classifier, model-based classifier, classifier based on machine learning, or combinations thereof may be used. A probabilistic boosting tree may be used. The input to the classifier may include the data, filtering results, estimation results of point candidates, which are associated with line candidates” [0039]; [0036]-[0038]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Dickie with creating a composite tissue frame from the plurality of ultrasound image frames as taught by Wang in order to reduce the effects of noise and provide a frame with more information that would be hidden from one component frame ([0080] of Wang).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute the image analysis detection technique of edge detection and/or straight line detection as used in the invention of Dickie with the determination of whether an interventional instrument is present in the plurality of ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument as taught by Wang, since such image analysis algorithms for detection of an interventional instrument were routinely used in ultrasound imaging systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results KSR, 550, U.S. at 417.
 
Regarding claims 2 and 9, Dickie further discloses wherein the image processor is configured to determine that the additional image frame is not required to depict the needle if the linear structure of the interventional instrument can be determined from the plurality of ultrasound image frames (when the needle is determined as not absent in step 450, i.e. structure of the interventional instrument can be determined from the plurality of ultrasound image frames, no additional secondary frames are required, Fig. 4 and corresponding description).
Regarding claims 3 and 10, Dickie further discloses wherein the plurality of ultrasound image frames comprises:
at least one ultrasound image frame captured at a steer angle of 0 degrees (“the primary frames 110 (marked with a `P` annotation above each frame) are unsteered, and are directed at an angle that is typical of a typical B-mode frame for a linear transducer (e.g., at zero degrees (`0.degree.`)).” [0036]); and
at least one additional ultrasound image frame captured at a steer angle between -15 and +15 degrees (“the interspersed secondary frames 210 may be steered at angles 220 between ten (10) and sixty (60) degrees from that direction on either or both sides of such direction.” [0063]; [0021]). 
Regarding claims 4 and 11, Dickie modified by Wang discloses the limitations of claims 1, 8 as stated above, specifically regarding the one or more classifier algorithms. 
Wang further teaches wherein the one or more classifier algorithms comprises a first classifier algorithm trained to determine whether an interventional instrument is present based on a detection of tissue warping, or a detection of a linear structure (“detection of line structure may be used” [0033]-[0038]), within: one or more of the plurality of ultrasound image frames; or the composite tissue frame (“The frames of data are each filtered with directional filtering for identifying line structures. The component frames of data are filtered.” [0034]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute the image analysis detection technique of edge detection and/or straight line detection as used in the invention of Dickie with the determination of whether an interventional instrument is present in the plurality of ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument wherein the one or more classifier algorithms comprises a first classifier algorithm trained to determine whether an interventional instrument is present based on a detection of tissue warping, or a detection of a linear structure, within: one or more of the plurality of ultrasound image frames; or the composite tissue frame as taught by Wang, since such image analysis algorithms for detection of an interventional instrument were routinely used in ultrasound imaging systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results KSR, 550, U.S. at 417.

Regarding claims 5 and 12, Dickie modified by Wang discloses the limitations of claims 1, 8 as stated above, specifically regarding the one or more classifier algorithms. 
Wang further teaches wherein the one or more classifier algorithms comprises a second classifier algorithm trained to determine whether an interventional instrument is present based on movement detected in a difference frame generated from the composite tissue frame and a prior tissue frame captured by the ultrasound imaging system (“the candidate segments are scored based on motion over the frames from different times. The needle 24 is likely to move consistently over time. For each candidate segment, consistent motion along the line candidate of a point separating the candidate segment from the tail is identified.” [0057]-[0065]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute the image analysis detection technique of edge detection and/or straight line detection as used in the invention of Dickie with the determination of whether an interventional instrument is present in the plurality of ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument wherein the one or more classifier algorithms comprises a second classifier algorithm trained to determine whether an interventional instrument is present based on movement detected in a difference frame generated from the composite tissue frame and a prior tissue frame captured by the ultrasound imaging system as taught by Wang, since such image analysis algorithms for detection of an interventional instrument were routinely used in ultrasound imaging systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results KSR, 550, U.S. at 417.

Regarding claims 6 and 13, Dickie modified by Wang discloses the limitations of claims 1, 8 as stated above, specifically regarding the one or more classifier algorithms. 
Wang further teaches wherein a plurality of outputs from the one or more classifier algorithms are combined to determine a likelihood that an interventional instrument is present (“The voting score for each feature is computed. For scoring the segment candidates, the different scores for different features are combined. For example, the scores for the segment candidates, the score for the motion history, and the score for the reference difference are combined.” [0064]-[0065]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute the image analysis detection technique of edge detection and/or straight line detection as used in the invention of Dickie with the determination of whether an interventional instrument is present in the plurality of ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument wherein a plurality of outputs from the one or more classifier algorithms are combined to determine a likelihood that an interventional instrument is present as taught by Wang, since such image analysis algorithms for detection of an interventional instrument were routinely used in ultrasound imaging systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results KSR, 550, U.S. at 417.
Regarding claims 7 and 14, Dickie modified by Wang discloses the limitations of claims 6, 13 as stated above, specifically regarding the one or more classifier algorithms. 
Wang further teaches wherein the combination of the plurality of outputs comprises a weighted average of the plurality of outputs (“Any combination may be used, such as a sum or average. A weighted average may be used to more strongly weight one or more scores relative to others, such as the weighting the segment score of act 56 more strongly than the other feature scores.” [0064]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute the image analysis detection technique of edge detection and/or straight line detection as used in the invention of Dickie with the determination of whether an interventional instrument is present in the plurality of ultrasound image frames being based on one or more classifier algorithms trained to detect an interventional instrument wherein the combination of the plurality of outputs comprises a weighted average of the plurality of outputs as taught by Wang, since such image analysis algorithms for detection of an interventional instrument were routinely used in ultrasound imaging systems. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results KSR, 550, U.S. at 417.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793